IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 2910 Disciplinary Docket No. 3
                                             :
                                             :   No. 114 DB 2022
SCOTT ERIC DIAMOND                           :
                                             :   (United States District Court for the
                                             :   Eastern District of Pennsylvania, Case
                                             :   No. 2:22-cr-206)
                                             :
                                             :   Attorney Registration No. 44449
                                             :
                                             :   (Philadelphia)




                                        ORDER



PER CURIAM

      AND NOW, this 28th day of October, 2022, upon consideration of the responses to

a rule to show cause why Scott Eric Diamond should not be placed on temporary

suspension, the Rule is made absolute, and Scott Eric Diamond is placed on temporary

suspension.   See Pa.R.D.E. 214(d)(2).      He shall comply with all the provisions of

Pa.R.D.E. 217.

      Respondent’s right to petition for dissolution or amendment of this Order and to

request accelerated disposition of any charges underlying this Order pursuant to

Pa.R.D.E. 214(d)(4) and (f)(2) are specifically preserved.